                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          EUREKA DIVISION

                                   7

                                   8     GUSTAVO COLIN LOPEZ,                               Case No. 19-cv-04108-RMI
                                   9                    Plaintiff,
                                                                                            ORDER OF DISMISSAL WITH LEAVE
                                  10             v.                                         TO AMEND
                                  11     WARDEN, SAN QUENTIN PRISON, et                     Re: Dkt. No. 1
                                         al.,
                                  12
Northern District of California




                                                        Defendants.
 United States District Court




                                  13

                                  14          Plaintiff, a federal prisoner, filed a pro se civil rights complaint under 42 U.S.C. § 1983.

                                  15   Plaintiff has been granted leave to proceed in forma pauperis, and has consented to the jurisdiction

                                  16   of a Magistrate Judge (dkt. 5).

                                  17                                              DISCUSSION

                                  18          Standard of Review

                                  19          Federal courts must engage in a preliminary screening of cases in which prisoners seek

                                  20   redress from a governmental entity or officer or employee of a governmental entity. 28 U.S.C. §

                                  21   1915A(a). In the course of this review, the court must identify any cognizable claims, and dismiss

                                  22   any claims which are frivolous, malicious, fail to state a claim upon which relief may be granted,

                                  23   or seek monetary relief from a defendant who is immune from such relief. Id. at 1915A(b)(1),(2).

                                  24   Pro se pleadings must be liberally construed. Balistreri v. Pacifica Police Dep’t, 901 F.2d 696,

                                  25   699 (9th Cir. 1990).

                                  26          Federal Rule of Civil Procedure 8(a)(2) requires only “a short and plain statement of the

                                  27   claim showing that the pleader is entitled to relief.” While specific facts are not necessary, the

                                  28   statement should impart fair notice of the nature of the claim and the grounds upon which it rests.
                                   1   Erickson v. Pardus, 551 U.S. 89, 93 (2007). While it is true that a complaint “does not need

                                   2   detailed factual allegations . . . a plaintiff’s obligation to provide the ‘grounds’ of his ‘entitle[ment]

                                   3   to relief’ requires more than labels and conclusions, and a formulaic recitation of the elements of a

                                   4   cause of action will not do . . . [the] [f]actual allegations must be enough to raise a right to relief

                                   5   above the speculative level.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citations

                                   6   omitted). A complaint must therefore proffer “enough facts to state a claim to relief that is

                                   7   plausible on its face.” Id. at 570. The “plausible on its face” standard of Twombly has been

                                   8   explained as such: “[w]hile legal conclusions can provide the framework of a complaint, they must

                                   9   be supported by factual allegations. When there are well-pleaded factual allegations, a court

                                  10   should assume their veracity and then determine whether they plausibly give rise to an entitlement

                                  11   to relief.” Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009).

                                  12           To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential elements: (1)
Northern District of California
 United States District Court




                                  13   that a right secured by the Constitution or laws of the United States was violated; and, (2) that the

                                  14   alleged deprivation was committed by a person acting under the color of state law. West v. Atkins,

                                  15   487 U.S. 42, 48 (1988).

                                  16           Legal Claims

                                  17           Plaintiff alleges that defendants failed to protect him from an assault by another inmate.

                                  18           The Eighth Amendment requires that prison officials take reasonable measures to

                                  19   guarantee the safety of prisoners. Farmer v. Brennan, 511 U.S. 825, 832 (1994). In particular,

                                  20   prison officials have a duty to protect prisoners from violence at the hands of other prisoners. Id.

                                  21   at 833; Cortez v. Skol, 776 F. 3d 1046, 1050 (9th Cir. 2015); Hearns v. Terhune, 413 F.3d 1036,

                                  22   1040 (9th Cir. 2005). The failure of prison officials to protect inmates from attacks by other

                                  23   inmates or from dangerous conditions at the prison violates the Eighth Amendment when two

                                  24   requirements are met: (1) the deprivation alleged is, objectively, sufficiently serious; and (2) the

                                  25   prison official is, subjectively, deliberately indifferent to inmate health or safety. Farmer, 511 U.S.

                                  26   at 834. A prison official is deliberately indifferent if she or he knows of and disregards an

                                  27   excessive risk to inmate health or safety by failing to take reasonable steps to abate it. Id. at 837.

                                  28           “In a § 1983 or a Bivens action – where masters do not answer for the torts of their servants
                                                                                           2
                                   1   – the term ‘supervisory liability’ is a misnomer. Absent vicarious liability, each Government

                                   2   official, his or her title notwithstanding, is only liable for his or her own misconduct.” Iqbal, 556

                                   3   U.S. at 677 (finding under Twombly, 550 U.S. at 544, and Rule 8 of the Federal Rules of Civil

                                   4   Procedure, that complainant-detainee in a Bivens action failed to plead sufficient facts “plausibly

                                   5   showing” that top federal officials “purposely adopted a policy of classifying post-September-11

                                   6   detainees as ‘of high interest’ because of their race, religion, or national origin” over more likely

                                   7   and non-discriminatory explanations).

                                   8           A supervisor may be liable under section 1983 upon a showing of (1) personal

                                   9   involvement in the constitutional deprivation or (2) a sufficient causal connection between the

                                  10   supervisor’s wrongful conduct and the constitutional violation. Henry A. v. Willden, 678 F.3d 991,

                                  11   1003-04 (9th Cir. 2012). Even if a supervisory official is not directly involved in the allegedly

                                  12   unconstitutional conduct, “[a] supervisor can be liable in this individual capacity for his own
Northern District of California
 United States District Court




                                  13   culpable action or inaction in the training, supervision, or control of his subordinates; for his

                                  14   acquiescence in the constitutional deprivation; or for conduct that showed a reckless or callous

                                  15   indifference to the rights of others.” Starr v. Baca, 652 F.3d 1202, 1208 (9th Cir. 2011) (citation

                                  16   omitted). The claim that a supervisory official “knew of unconstitutional conditions and ‘culpable

                                  17   actions of his subordinates’ but failed to act amounts to ‘acquiescence in the unconstitutional

                                  18   conduct of his subordinates’ and is ‘sufficient to state a claim of supervisory liability.’” Keates v.

                                  19   Koile, 883 F.3d 1228, 1243 (9th Cir. 2018) (quoting Starr, 652 F.3d at 1208) (finding that

                                  20   conclusory allegations that supervisor promulgated unconstitutional policies and procedures which

                                  21   authorized unconstitutional conduct of subordinates do not suffice to state a claim of supervisory

                                  22   liability).

                                  23           Plaintiff argues that he was mistakenly released from federal custody and transferred to

                                  24   San Quentin State Prison (“SQSP”) while he awaited deportation by federal authorities. Compl.

                                  25   (dkt. 1) at 3. At SQSP Plaintiff was walking to his housing unit when a riot broke out on the yard,

                                  26   during which he was assaulted by an unknown individual. Id. Plaintiff states he was rendered

                                  27   unconscious and suffered serious injuries, and that while he was recovering from his injuries he

                                  28   was deported to Mexico. Id. While it is unclear, it appears that this incident may have occurred
                                                                                          3
                                   1   sometime between 2013 and 2015. See id. at 9, 11.

                                   2           Accordingly, the Complaint is dismissed with leave to amend such that Plaintiff can

                                   3   provide more information. The only Defendants are the Warden of SQSP, the Sheriff of Santa

                                   4   Clara County, and the Director of Immigration and Customs Enforcement. However, plaintiff fails

                                   5   to describe the actions of any particular Defendant, or any individual. To state an Eighth

                                   6   Amendment violation, Plaintiff must identify specific defendants, and then describe how they

                                   7   were deliberately indifferent to his safety. Simply stating that there was a riot and plaintiff was

                                   8   injured is insufficient. Plaintiff must present allegations that Defendants knew of and disregarded

                                   9   a risk to his safety and failed to take reasonable steps to protect him. That some of these

                                  10   Defendants are supervisors is insufficient. Plaintiff must describe either personal involvement in

                                  11   the constitutional deprivation or a sufficient causal connection between a supervisor’s wrongful

                                  12   conduct and the constitutional violation. Plaintiff must provide more information with respect to
Northern District of California
 United States District Court




                                  13   the legal standard set forth above.

                                  14                                              CONCLUSION

                                  15           1. The complaint is DISMISSED with leave to amend in accordance with the standards

                                  16   set forth above. The amended complaint must be filed within twenty-eight (28) days of the date

                                  17   this order is filed and must include the caption and civil case number used in this order and the

                                  18   words AMENDED COMPLAINT on the first page. Because an amended complaint completely

                                  19   replaces the original complaint, plaintiff must include in it all the claims he wishes to present. See

                                  20   Ferdik v. Bonzelet, 963 F.2d 1258, 1262 (9th Cir. 1992). Plaintiff may not incorporate material

                                  21   from the original complaint by reference. Failure to amend within the designated time will result

                                  22   in the dismissal of this case.

                                  23           2. It is the plaintiff’s responsibility to prosecute this case. Plaintiff must keep the court

                                  24   informed of any change of address by filing a separate paper with the clerk headed “Notice of

                                  25   Change of Address,” and must comply with the court's orders in a timely fashion. Failure to do so

                                  26   may result in the dismissal of this action for failure to prosecute pursuant to Federal Rule of Civil

                                  27   Procedure 41(b).

                                  28   //
                                                                                           4
                                   1         IT IS SO ORDERED.

                                   2   Dated: October 10, 2019

                                   3

                                   4
                                                                     ROBERT M. ILLMAN
                                   5                                 United States Magistrate Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                 5
